Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it includes the acronym “DRP”. Unlike USB, this acronym is uncommon. Add “Dual Role Power (DRP)” to clarify. Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
USB DRP Controller, Control Method, and Control Program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer program for control of a USB device. This judicial exception is not integrated into a practical application because it does not include language positively identifying that the computer program is stored on a non-transitory recording medium. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because see MPEP 2111, which states that a computer program must be stored on a physical, non-transitory recording medium. Emend to “a computer program, stored on a non-transitory recording medium, executed by a processor” so as to overcome this rejection.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Objections
Claims 4-12 are objected to because of the following informalities: 
The applicant has used the language “impossible”. This term is inappropriate. Replace with “battery level is too low”, “battery becomes over discharged”, or some similar term.
Claim 12 is further objected to for having a “.” in the middle of the claim. For purposes of examination, the examiner will assume it is a “;”
Claim 7 the applicant states there is a single switch which electrically connects/disconnects between the communication line, the resistor, and the power supply potential and the ground potential. However, looking at the applicant’s disclosure, they require 2 switches to perform this function. For purposes of examination, the examiner will assume the applicant meant two switches, where one can be disconnected and the other can be connected in the manner claimed. Please correct the claim accordingly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the power supply potential and the ground potential" in lines 3 & 4. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (USPGPN 20180004277).
Independent Claim 1, Matsui discloses a (Figs. 2A-5 & 9-12) controller (210 see Figs. 2A & 2B) for providing a port corresponding to DRP (Dual Role Power) which (see S104 of Fig. 1, Fig. 10) can be both a power supply side and a power reception side in accordance with USB (Universal Serial Bus) Type-C standard and/or USB Power Delivery standard (¶’s [32, 83] describes both USB-C and USB 3.1, where USB 3.1 includes DRP protocol), the controller comprising: a control interface (inherently present in 210, 201, 209, 222, and 211, see charge/discharge control in Figs. 1, 5-6B, 8, and 11a-11i) for controlling a power management unit for controlling charging and discharging of a secondary battery (212); a signal transmission module for exchanging a signal with a connection destination (900 Fig. 9) via a communication line in a USB cable (228, 229, 230, 231; see ¶’s [37-44]); and a sequence execution unit coupled to the control interface and the signal transmission module (also inherently present in 210, 201, 209, 222, and 211), wherein the sequence execution unit stops substantial execution of a sequence as a power reception side when the discharge voltage of the secondary battery drops to a predetermined value during supplying of electric power stored in the secondary battery as a power supply side to the connection destination (¶’s [62, 95, esp. 62], Claims 8 & 9, Figs. 6B & 8, describes that power transmission is stopped when the battery level is too low).
Dependent Claim 2, Matsui discloses the sequence execution unit stops substantial execution of a sequence as a power reception side when the discharge voltage of the secondary battery drops to a predetermined value during supplying of electric power stored in the secondary battery as a power supply side to the connection destination unless a predetermined condition is satisfied (¶’s [62-65], Figs. 6A & 6B, Claims 7-11).
Dependent Claim 3, Matsui discloses when the electric power stored in the secondary battery is lowered than the predetermined value, the electric power cannot be supplied to the external devices, but the electric power can drive the controller of the own device remains (Fig. 8, see ¶[77] which involves not only stopping of the power transmission, but communication following the stoppage of power transmission, which is a driving of the controller of the own device).
Independent Claim 4, Matsui discloses a (Figs. 2A-5 & 9-12) controller (210 see Figs. 2A & 2B) for providing a port corresponding to DRP (Dual Role Power) which (see S104 of Fig. 1, Fig. 10) can be both a power supply side and a power reception side in accordance with USB (Universal Serial Bus) Type-C standard and/or USB Power Delivery standard (¶’s [32, 83] describes both USB-C and USB 3.1, where USB 3.1 includes DRP protocol), the controller comprising: a control interface (inherently present in 210, 201, 209, 222, and 211, see charge/discharge control in Figs. 1, 5-6B, 8, and 11a-11i) for controlling a power management unit for controlling charging and discharging of a secondary battery (212); a signal transmission module for exchanging a signal with a connection destination (900 Fig. 9) via a communication line in a USB cable (228, 229, 230, 231; see ¶’s [37-44]); and a sequence execution unit coupled to the control interface and the signal transmission module (also inherently present in 210, 201, 209, 222, and 211), wherein the sequence execution unit stops substantial execution of a sequence as a power reception side unless a predetermined condition is satisfied when electric power supply from the secondary battery becomes impossible during supplying of electric power stored in the secondary battery as a power supply side to the connection destination (¶’s [62, 95, esp. 62], Claims 8 & 9, Figs. 6B & 8, describes that power transmission is stopped when the battery level is too low).
Independent Claim 12, Matsui discloses a control program (Figs. 1, 5-6B, 8, and 11a-11i) executed by a processor (Figs. 2A-5 & 9-12, element[s] 210, 201, 209, 222, and 211) of a controller for providing ports corresponding to DRPs (Dual Role Power) which (see S104 of Fig. 1, Fig. 10) can be both a power supply side and a power reception side in accordance with the USB (Universal Serial Bus) Type-C standard and/or USB Power Delivery standard (¶’s [32, 83] describes both USB-C and USB 3.1, where USB 3.1 includes DRP protocol), the controller comprising: a control interface (inherently present in 210, 201, 209, 222, and 211, see charge/discharge control in Figs. 1, 5-6B, 8, and 11a-11i) for controlling a power management unit for controlling charging and discharging of a secondary battery (212); and a signal transmission module for exchanging a signal with a connection destination (900 Fig. 9) via a communication line in a USB cable (228, 229, 230, 231; see ¶’s [37-44]); the control program causing the processor to execute a step of supplying electric power stored in the secondary battery as a power supply side to the connection destination (Figs. 1 & 5-8), and a step of stopping substantial execution of a sequence as a power reception side if a predetermined condition is not satisfied when power supply from the secondary battery becomes impossible during supply of power to the connection destination (¶’s [62, 95, esp. 62], Claims 8 & 9, Figs. 6B & 8, describes that power transmission is stopped when the battery level is too low, and runs if not, with other operations occurring as well). The control program causes the processor to execute a step of stopping substantial execution of a sequence as a power reception side unless a predetermined condition is satisfied (other conditions provided in ¶’s [62-65], Figs. 6A & 6B, Claims 7-11 to meet this limitation).
Dependent Claim 5, Matsui discloses the sequence execution unit determines that the predetermined condition is satisfied in response to a signal indicating a user's action, and executes the sequence as the power receiving side (s104-s108 of Fig. 1, ¶’s [41-44])
Dependent Claim 8, Matsui discloses the sequence as the power receiving side includes processing for receiving information about a connection destination, and the predetermined condition includes at least a portion of information about the connection destination (s103 & 104 of Fig. 1 demonstrate this feature).
Dependent Claim 9, Matsui discloses the predetermined condition includes that the connection destination is not a DRP that can be either a power supply side or a power reception side (no of S104 in Fig. 1).
Dependent Claim 10, Matsui discloses the predetermined condition includes no constraint on the power to be supplied by the host (Figs. 6a-6b & ¶’s [62-65] has time and process completion as predetermined conditions, which are not power supply constrants).
Dependent Claim 11, Matsui discloses the sequence execution unit is realized by a processor executing a control program (as cited above, it shows in the flowcharts a control program which is executed by the processor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (USPGPN 20180004277).
Dependent Claim 6, Matsui teaches the signal indicative of the user's action is a signal from a button provided on a housing in which the controller is mounted (while Matsui’s buttons for control are on the gui in ¶’s [54-58], which is the screen part of the housing, one having ordinary skill in the art understands that a button for control of items such as power are common; official notice is taken that a physical button on a housing is an obvious alternative to the gui [graphical user interface] one as it can be more convenient to use, as often the gui interface has to first be unlocked while the physical button can be pressed at any time; in addition, many systems allow for programmable buttons, so that this control can be performed even faster than having to open an app and set things up).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (USPGPN 20180004277) in view of Lim et al (USPGPN 20190312448)
Dependent Claim 7, Matsui teaches a condition when the power supply from the battery becomes impossible during supply of power stored in the battery as a power supply side to the connection destination.
Matsui is silent to the signal transmission module includes a resistor connected between the communication line and the power supply potential and the ground potential, respectively, and a switch for electrically connecting/disconnecting a path leading to the power supply potential and the ground potential from the communication line, and the sequence execution unit gives a control signal to the switch of the signal transmission module to electrically disconnect a path leading to the power supply potential and the ground potential from the communication line when the power supply from the secondary battery becomes impossible.
Lim teaches the signal transmission module includes a resistor connected between the communication line and the power supply potential and the ground potential, respectively, and a switch for electrically connecting/disconnecting a path leading to the power supply potential and the ground potential from the communication line (see Figs. 5B and 5C, esp. 5C, where CC terminal is the communication line, resistors Rp and Rd are the resistor[s], see claim objection, N-mosfet and P-mosfet are the swtich[es]; Figs. 1-4H demonstrates this is a USB-C, i.e. 3.1+ with dual role power, as described in Fig. 6) and the sequence execution unit gives a control signal to the switch of the signal transmission module to electrically disconnect a path leading to the power supply potential and the ground potential from the communication line (Figs. 6, 8, & 9; see ¶’s [141-151]). when the power supply from the secondary battery becomes impossible (abstract describes that when the voltage is too low, one switch is turned on/shorted, and cited ¶’s describe that when one is shorted, other is open, as it will either supply power, receive power, or neither receive or supply power, as one having ordinary skill in the art will occur when the device is not connected). Lim teaches that this invention serves to prevent the two devices from both having the same type of role in the dual role (¶[21]), which one having ordinary skill in the art understands means that power losses are reduced and control efficiency is improved (do not have to correct one of the devices, thus efficiency is improved).
It would have been obvious to a person having ordinary skill in the art to modify Matsui with Lim to provide improved control and power efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859